Citation Nr: 1228714	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-07 345	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to November 4, 2009, and a rating greater than 50 percent from November 4, 2009, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was thereafter transferred to the RO in Houston, Texas.  The Veteran had a hearing before the undersigned in May 2011 and the transcript is of record.

During the pendency of this appeal, in a February 2010 rating decision, the RO awarded the Veteran an increased rating to 50 percent, effective November 4, 2009, for his PTSD.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The issue of entitlement to service connection for a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will contact the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Prior to November 4, 2009 the Veteran's PTSD was manifested by sleep disturbances, some nightmares, some intrusive thoughts, anger, irritability, hypervigilence, short term memory impairment, obsessive rituals, some homicidal ideation, anxiety, and some depression, but with a strong ability to cope, thus his symptoms overall caused no more that mild to moderate impairment of social and occupational functioning. 

2.  From November 4, 2009, the Veteran's PTSD is manifested by sleep disturbances, some nightmares, some intrusive thoughts, anger, irritability, hypervigilence, short term memory impairment, obsessive rituals, some homicidal ideation, anxiety, and some depression, but with a decreased ability to cope thus causing no more than moderate impairment of social and occupational functioning. 


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent prior to November 4, 2009, and a rating greater than 50 percent from November 4, 2009, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that the Veteran is challenging the initial schedular evaluations assigned following the grant of service connection.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

Furthermore, the Board finds that even if VA had an obligation to provide notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and the Acting VLJ asked questions to draw out the state of the Veteran's PTSD at all times during the appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence.  However, because the Veteran has reported multiple times he receives no ongoing treatment for his PTSD, the post-service treatment records as to his PTSD is limited to a single VA social worker record.  Therefore, adjudication of his claim may go forward without requesting other post-service records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The RO provided the Veteran appropriate VA examinations for his PTSD in 2005, 2007, and 2009.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not reported any current treatment for his disability (and, indeed, denied any outpatient treatment for his PTSD), and did not report a worsening of symptoms since the last VA examination.  As such, the Board concludes the VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

The Increased Rating Claim

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate for an increased rating claim, whether stemming from the initial grant of service connection or not, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Also see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Indeed, staged ratings are assigned here based on the medical evidence.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran claims his PTSD affects every area of his life.  While he feels he was able to cope with the symptoms earlier on his life and to draw strength from his family, more recently the Veteran feels the symptoms have worsened.  Significantly, the Veteran claims his wife left him and took their two children because of his PTSD symptoms, he claims his job is in jeopardy because of his PTSD symptoms, and finally he claims he has cut off communication with everyone because of his PTSD symptoms.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . .  . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

A Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind, the Board notes that at all the VA examinations throughout the pendency of this appeal the examiners consistently assigned the Veteran's PTSD a GAF score of 60.  In this regard, a GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  

The Veteran was initially afforded a VA examination in August 2005 where he explained he had significant symptoms, but was coping on them on his own and did not want outpatient care.  He complained of marked anger, irritability, sleep disturbances, intrusive memories, flashbacks and a tendency to isolate himself from others.  At that time he had a girlfriend and an 11 month old daughter.  He indicated playing with his daughter brought him some relief from his symptoms and the desire to cope with his condition.  When alone, however, the Veteran explained he would see things from Iraq that were not there.  The examiner also noted positive signs of short term memory impairment, some delusions, and ritualistic behavior.  Specifically, the Veteran would walk the perimeter of his house every night.  Although the Veteran did not report any panic attacks, the examiner noted his night sweats and overall anxiety.  The Veteran also reported being depressed a lot.  The examiner diagnosed the Veteran with moderate to severe PTSD, but only assigned a GAF score of 60 indicating for the most part, the Veteran has adapted to his symptoms well and derives a lot of support from his family, especially his infant daughter.

Although the Veteran is not in receipt of any outpatient care, he did have a phone conversation on September 2007 with a VA social worker about establishing care.  The documented conversation indicates the social worker detected manifestations of intrusive thoughts and even some homicidal ideation towards his family or others when he gets angry.  Despite his thoughts, he manages to control himself and has never had violent outbursts.  At that time, the Veteran reported he was expecting a second child and was happy about that.  He attended school full time, worked full time, and overall adapted well to his symptoms.

The Veteran was afforded an additional VA examination in November 2007 with similar findings.  Again, the Veteran was reported to have significant PTSD symptoms, but copes well with them and is able to maintain a good relationship with his family and function well at work.  The Veteran complained of feeling anxious a lot with a poor appetite and poor sleep habits.  At that time, however, his nightmares, flashbacks, and intrusive thoughts had decreased.  He indicated he goes to school full time and works full time at night in order to avoid people.  He was married since August 2006 with a second child on the way.  At that time, he no longer indicated any delusions or hallucinations, but still reported homicidal ideation towards people when angry.   He was well oriented and his speech was logical, but the examiner did notice some short term memory impairment.  The examiner again noted the Veteran's ritualistic perimeter duty and overall hypervigilence.  Although the Veteran did not report panic attacks, the examiner noted marked anxiety and some depression.  Despite his anger and irritability, the Veteran was able to cope enough with his symptoms where he never had any violent outbursts.  Overall, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60 finding that his overall condition was the same as the last 2005 examination.  Although some of his symptoms improved (such as nightmares and flashbacks), his other symptoms are still significant, such as his startled response, anger, and irritability.

Most recently, the Veteran was afforded a VA examination on November 4, 2009, which overall reflected a worsened disability picture.  At that time, the Veteran reported his wife had left him and taken his two girls to live with her mother.  He reported cutting ties with all family and friends as well as speaking to no one outside of work.  He complained of increased irritability, increased sleep disturbances, and increased isolation.  The examiner found the Veteran to be well oriented with no reported delusions, hallucinations, nightmares, inappropriate behavior, panic attacks nor homicidal or suicidal ideation.  Despite his anger and irritability, the examiner found the Veteran to have good impulse control.  The Veteran reported sleeping only four to five hours a night with significant short term memory problems and intrusive memories.  He believes an increase in angry outbursts is what led to his wife leaving.  The examiner noted his hypervigilence and ritualistic behavior of checking the perimeter of his house at night.  The Veteran indicated he was able to cope until 2007, but ever since the second baby was born, he could not control himself anymore.  He was still employed as a utility operator for a refinery at the time of the 2009 examination, but he felt his employment was in danger due to his poor attitude.  The examiner noted the Veteran's decrease in ability to cope with his PTSD symptoms, but still assigned the Veteran with a GAF score of 60 for moderate symptoms.

At his 2011 hearing, the Veteran testified that he remains separated from his wife, but is still employed at his job.  He indicates he sleeps on the sofa with a gun and still does his nightly perimeter check of the house.  He believes his inability to cope with his PTSD symptoms led to the demise of his marriage and his current social isolation.  Overall, however, the Veteran did not report any change in his symptoms since the 2009 VA examination.

In short, the medical evidence shows there has been very little fluctuation in the actual manifestations of the Veteran's PTSD throughout the pendency of this appeal.  He consistently reported anger, irritability, sleep disturbances, intrusive memories, short term memory impairment, hypervigilence, obsessive ritualistic behavior, and social isolation.  At times, the Veteran has also been reported as having intrusive memories bordering on delusions and anger to the point of homicidal ideation.  Prior to the November 2009 VA examination, however, the Veteran has always reported a strong ability to cope with his symptoms and remain strong for his family.  He maintained a job, full time school, and took care of his family for many years without issue.  The Veteran claims the turn came around 2007 when his second child was born.  Because the Veteran has routinely refused outpatient care, however, there is no medical documentation of a worsened disability prior to the November 4, 2009, VA examination.

Indeed, the symptoms and GAF score reported at the time of the 2009 VA examination are similar to those reported in earlier VA examinations.  Again, the only change in disability reported at that time is the Veteran's inability to cope with his symptoms, which led to life consequences, such as separation from his wife and his further isolation from his friends and family.

Prior to November 4, 2009, the Board finds his symptomatology most closely resembles the criteria for a 30 percent rating.  Although the Veteran has some occupational and social impairment, prior to November 4, 2009, he was generally functioning satisfactorily with the primary manifestations of his PTSD being limited to sleep impairment, mild memory loss, anxiety, anger, and irritability.  The Board finds that this adverse symptomatology did not meet the criteria for a rating in excess of the already assigned 30 percent rating.  See 38 C.F.R. § 4.149, DC 9411.  He did not exhibit symptoms associated with a 50 percent or higher rating such as flattened affect, panic attacks, impaired judgment, impaired impulse control, neglect of personal appearance, or illogical speech.

From November 4, 2009, the major change reported by the medical evidence is the Veteran's inability to cope with his symptoms and thus an increase of angry outbursts, as well as further social isolation.  The Board finds this worsened picture most clearly resembles the criteria for a 50 percent rating, but no higher.  The Veteran does not have many of the manifestations usually associate with a 50 percent rating, such as panic attacks, flattened affect, impaired judgment, and impaired abstract thinking, but he does exhibit some manifestations usually associated with a higher rating, to include homicidal ideation, obsessive rituals, and some impaired impulse control.  

Thus, the Board finds the 50 percent rating is the most appropriate rating for this time period.  As explained above, the Veteran does not exhibit most of the symptoms associated with a 70 percent or higher rating.  Indeed, examiners consistently reported the Veteran as well-groomed, alert and oriented.  It is clear the Veteran does not have total occupational and social impairment.   While some of the Veteran's intrusive thoughts have been described as delusions, no examiner found the Veteran to exhibit psychotic behavior.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  

It is clear the Veteran's PTSD symptoms have been described throughout the pendency of this appeal as "moderate" by medical examiners.  As of November 4, 2009, however, the Veteran's ability to cope with his symptoms declined resulting in further social and occupational impairment.  For these reasons, and for the reasons explained above, the Board concludes the Veteran's 30 percent prior to November 4, 2009 and 50 percent rating from November 4, 2009, are appropriate.  No higher rating is warranted at any time frame because the Veteran's disability picture simply does not meet the criteria of higher ratings as discussed above.  See Fenderson, supra.

As to the Veteran's claims that his PTSD is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his PTSD, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the Veteran testified that he does not receive outpatient treatment for his PTSD and he continues to work full-time.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels.  See Jandreau, supra.  However, the Board finds more competent the experts opinions provided by his three VA examiners as to the severity of his PTSD than his lay claims.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the record shows that the Veteran is working full-time and he has never claimed that his PTSD prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial rating greater than 30 percent prior to November 4, 2009, and a rating greater than 50 percent from November 4, 2009 for posttraumatic stress disorder (PTSD) is denied.


REMAND

The Veteran indicates he was in a serious motor vehicle accident (MVA) in the military where his humvee was hit by a bus causing significant injuries, to include low back injuries.  

Service treatment records note the MVA occurring sometime in May or June 2003, but the actual treatment records around this MVA are not of record.  The Veteran's July 2003 post-deployment questionnaire notes the Veteran was in a MVA causing bruised hips, ribs and shards of glass in his arms and hands.  At that time, the Veteran also reported he could not feel his toes and feet for one month.  The Veteran did not complain of low back pain at that time.  

Rather, the Veteran's September 2000 enlistment examination notes a history of scoliosis and pes planus.  The Veteran was actually seen for complaints of low back pain prior to the MVA.  In February 2003, the Veteran complained of low back pain without a history of significant trauma.  At that time, diagnostic tests ruled out scoliosis, but did discover a leg length discrepancy.  Specifically, the Veteran's left leg was slightly longer than his right leg.  No actual low back diagnosis was rendered.

Similarly, after service, the Veteran has been seen sporadically for low back pain, but doctors have not rendered a diagnosis other than low back pain.  A VA physician noted, however, within an August 2007 VA outpatient treatment record, that the Veteran's low back pain is "at least as likely" related to his service in Iraq (and specifically, the humvee MVA).  

Complaints of pain alone, however, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran was afforded VA examinations in October 2005 and November 2007 where both examiners found a normal lumbar examination.  Right after the November 2007 VA examination, however, the Veteran was afforded an MRI, which revealed mild disc bulges at the L3, L4, and L5 level.  

However, the examiner did not offer an opinion as to whether these disc bulges are related to the Veteran's military service.  Likewise, no medical professional has ever commented on the significance of his scoliosis and leg length discrepancy to his current complaints of low back pain.  In general, congenital or "hereditary" defects are not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent the congenital defect is not a disease, service connection may still be granted for resultant disability caused by any superimposed disease or injury.  

Accordingly, the crucial inquiries here are whether the Veteran has any congenital defects (such as scoliosis and a leg length discrepancy as noted in the service treatment records); whether any congenital defect is responsible for the Veteran's current low back pain versus a superimposed injury (such as the in-service humvee accident); or, in the alternative, whether the Veteran's congenital defects were aggravated beyond the natural progression of the conditions during service.  These are medical inquiries that were not addressed in the prior VA examinations and, therefore, the Veteran is entitled to a new VA examination.  See also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to investigate all possible in-service causes of a veteran's current disability, including those unknown to the veteran).

During his hearing before the Board, the Veteran identified recent back treatment with a private chiropractor; however these records are not in the claims folder.  Similarly, while the Veteran reported that he received ongoing treatment from the San Antonio VA Medical Center, his post-September 2007 treatment records are not found in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these treatment records.  38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, this issue is REMANDED for the following actions:

1.  After obtaining an authorization from the Veteran, attempt to obtain and associate with the record all of his treatment records from the chiropractor he mentioned during his hearing.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Obtain and associate with the record all of the Veteran's post-September 2007 treatment records from the San Antonio VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, schedule the Veteran for an orthopedic examination with a spine specialist to determine the nature and likely etiology of any low back disorder found.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service low back disorders? 

b.  As to each low back disability, is it at least as likely as not (50 percent probability or more) it is a congenital or developmental defects or diseases; 
o if congenital defect, is it "at least as likely as not" (50 percent probability or higher) that the defect was subject to any superimposed disease or injury (to include the in-service MVA) during service and whether such caused resultant disability;
o if congenital disease, is it "at least as likely as not" (50 percent probability or higher) that the disease increased in severity beyond the natural progression of the disease due to any incident of service (to include the in-service MVA).

c.  As to each low back disability that is not a congenital or developmental, is it at least as likely as not (50 percent probability or more) that it was caused by his military service including the documented motor vehicle accident or has continued since service?

d.  As to any arthritis of the low back that is not congenital or developmental, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his low back disorder (i.e., pain, limitation of motion, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that service treatment records document a MVA; and the fact that and the record document pre and post-MVA complaints.

In providing answers to the above questions, the examiner must provide medical reasons for its conclusions and mere citation to negative evidence is not a sufficient basis for the medical opinion.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist he or she in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).


The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


